UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877.244.6235 Date of fiscal year end:02/28/2014 Date of reporting period: 8/31/2013 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the Snow Family of Funds, a series of funds that are part of the 360 Funds, for the period ended August 31, 2013 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. Snow Capital Focused Value Fund Class A Shares (Ticker Symbol: SFOAX) Class I Shares (Ticker Symbol: SFOIX) Snow Capital Hedged Equity Fund Class A Shares (Ticker Symbol: SHEAX) Class I Shares (Ticker Symbol: SHEIX) Snow CapitalMarket Plus Fund Class A Shares (Ticker Symbol: SPLAX) Class I Shares (Ticker Symbol: SPLIX) Snow Capital Inflation Advantaged Equities Fund Class A Shares (Ticker Symbol: SIAAX) Class I Shares (Ticker Symbol: SIAIX) Snow Capital Dividend Plus Fund Class A Shares (Ticker Symbol: SDPAX) Class I Shares (Ticker Symbol: SDPIX) Snow Capital Mid Cap Value Fund Class A Shares (Ticker Symbol: SNMAX) Class I Shares (Ticker Symbol: SNMIX) each a series of the 360 Funds SEMI-ANNUAL REPORT August 31, 2013 Investment Adviser Snow Capital Management L.P. 2000 Georgetowne Drive, Suite 200 Sewickley, Pennsylvania 15143 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULES OF INVESTMENTS 4 STATEMENTS OF ASSETS AND LIABILITIES 16 STATEMENTS OF OPERATIONS 18 STATEMENTS OF CHANGES IN NET ASSETS 20 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 25 ADDITIONAL INFORMATION 34 EXPENSE EXAMPLES 35 BOARD APPROVAL OF INVESTMENT ADVISORY AGREEMENTS 38 Snow Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2013 (Unaudited) Snow Capital Focused Value Fund The investment objective of the Fund is long-term growth of capital. The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities, fixed income securities, or other similar investments. Under normal market conditions the Fund will invest at least 80% of its net assets in equity securities of companies with market capitalizations greater than $1 billion. Snow Capital Hedged Equity Fund The investment objective of the Fund is long-term growth of capital and protection of investment principal with lower volatility than the U.S. equity market.The Fund’s principal investment strategy is to invest at least 80% of long net assets in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.The Adviser will utilize short equity positions in individual equity securities and ETFs to reduce the portfolio’s overall market exposure.The Fund may borrow money from banks or other financial institutions to purchase securities, commonly known as “leveraging,” in an amount not to exceed one-third of its total assets, as permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund may invest in equity and/or fixed income securities of companies of any size.In addition to domestic securities, the Fund may also directly or indirectly invest in foreign equity, including investments in emerging markets. The percentages in the above graphs are based on the portfolio holdings of the Fund as of August 31, 2013 and are subject to change. 1 Snow Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2013 (Unaudited) Snow Capital Market Plus Fund The investment objective of the is long-term growth of capital.The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities.Under normal market conditions, the Fund will invest approximately 80% of its net assets in equity securities of companies that are among the top 300 securities by weighting in the Russell 3000 Value Index.The Fund will invest in each of the top 20 securities by weighting in the Russell 3000 Value Index.The Adviser will use fundamental analysis and valuation techniques to determine an appropriate weight for each position. Snow Capital Inflation Advantaged Equities Fund The investment objective of the Fund is long-term growth of capital and protection of investment principal.The Fund’s principal investment strategy is to invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities. The percentages in the above graphs are based on the portfolio holdings of the Fund as of August 31, 2013 and are subject to change. 2 Snow Family of Funds SEMI-ANNUAL REPORT Investment Highlights August 31, 2013 (Unaudited) Snow Capital Dividend Plus Fund The investment objective of the Fund is long-term growth of capital and income.The Fund’s principal investment strategy is to invest in a diversified portfolio of equities, bonds, preferred stock, and options.Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities that pay a dividend and are within the market capitalization range of the Russell 1000 Value Index.With respect to its remaining assets, the Fund may invest in corporate bonds, sovereign bonds, convertible bonds, preferred stocks, or other securities or instruments whose prices are linked to the value of the underlying common stock of the issuer of the securities.The Fund may have up to 25% of its net assets invested directly or indirectly in foreign equitysecurities, including investments in emerging markets. Snow Capital Mid Cap Value Fund The investment objective of the Fund is long-term growth of capital.The Fund’s principal investment strategy is to invest at least 80% of its net assets in equity securities of companies within the market capitalizations range of the Russell Mid Cap Value Index (“mid-cap securities”).The Fund’s investments in equity securities may include common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities of mid-cap companies.In addition to equity securities, the Fund may also invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.The Fund may have up to 20% of its net assets invested directly or indirectly in foreign equitysecurities, including investments in emerging markets. The percentages in the above graphs are based on the portfolio holdings of the Fund as of August 31, 2013 and are subject to change. 3 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL FOCUSED VALUE FUND Shares Fair Value COMMON STOCK - 95.92% Aerospace & Defense - (3.82%) General Dynamics Corp. $ Banks - (8.22%) JPMorgan Chase & Co. KeyCorp Electronics - (6.47%) Agilent Technologies, Inc. Avnet, Inc. Hand & Machine Tools - (4.53%) Kennametal, Inc. Healthcare Services - (9.24%) Community Health Systems, Inc. WellPoint, Inc. Insurance - (15.87%) Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Leisure Time - (3.24%) Royal Caribbean Cruises Ltd Machinery- (1.97%) Terex Corp. (a) Mining - (4.31%) Rio Tinto PLC - ADR Miscellaneous Manufacturing - (6.59%) Eaton Corp. PLC Textron, Inc. Oil & Gas - (11.23%) BP PLC - ADR Chesapeake Energy Corp. Nabors Industries Ltd. Oil & Gas Services - (4.02%) Baker Hughes, Inc. Retail - (8.23%) Big Lots, Inc. (a) Kohl's Corp. Software - (8.18%) Microsoft Corp. VeriFone Systems, Inc. (a) TOTAL COMMON STOCK COST (Cost $242,891) 4 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL FOCUSED VALUE FUND Shares Fair Value SHORT TERM INVESTMENTS - (5.69%) Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $15,490) TOTAL INVESTMENTS (Cost $258,381) - 101.61% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (1.61%) ) NET ASSETS - (100%) $ Percentages are stated as a percent of net assets. (a)Non-Income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 5 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL HEDGED EQUITY FUND Shares Fair Value COMMON STOCK - 82.02% Aerospace & Defense - (2.72%) General Dynamics Corp. $ Banks - (5.70%) JPMorgan Chase & Co. KeyCorp Electronics - (4.98%) Agilent Technologies Inc 10 Avnet, Inc. Hand & Machine Tools - (3.19%) Kennametal, Inc. Healthcare Services - (12.18%) Community Health Systems, Inc. WellPoint, Inc. Insurance - (15.41%) Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Leisure Time - (3.88%) Royal Caribbean Cruises Ltd. Machinery - (0.56%) Terex Corp. (a) Mining - (3.12%) Rio Tinto PLC - ADR Miscellaneous Manufacturing - (4.60%) Eaton Corp. PLC Textron, Inc. Oil & Gas - (7.42%) BP PLC - ADR Chesapeake Energy Corp. Nabors Industries Ltd. Oil & Gas Services - (2.86%) Baker Hughes Inc. Retail - (7.27%) Big Lots, Inc. (a) Kohl's Corp. Software - (8.13%) Microsoft Corp. VeriFone Systems, Inc. (a) TOTAL COMMON STOCK (Cost $416,006) EXCHANGE-TRADED FUND - 11.83% Equity Funds - (11.83%) Consumer Staples Select Sector SPDR Fund SPDR S&P Telecom ETF Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUND (Cost $62,739) 6 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL HEDGED EQUITY FUND Shares Fair Value SHORT TERM INVESTMENTS - 5.58% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $29,019) $ TOTAL INVESTMENTS - (Cost $507,764) - 99.43% $ OTHER ASSETS LESS LIABILITIES, NET - 32.05% SECURITIES SOLD SHORT (Proceeds, $164,657) - (31.48)% ) Net Assets - 100% $ SECURITIES SOLD SHORT - (-31.48)% COMMON STOCK - (-4.93)% Shares Fair Value Beverages - (-0.52%) Constellation Brands, Inc. (a) 50 $ Building Materials - (-0.46%) Vulcan Materials Co. 50 Electric - (-0.45%) Dynegy, Inc. (a) Electronics - (-0.48%) National Instruments Corp. 90 Insurance - (-0.57%) Erie Indemnity Co. 40 Oil & Gas - (-0.48%) Cheniere Energy, Inc. (a) 90 Pharmaceuticals - (-0.49%) AbbVie, Inc. 60 Retail - (-0.42%) Krispy Kreme Doughnuts, Inc. (a) Telecommunications - (-0.53%) Crown Castle International Corp. (a) 40 Transportation - (-0.53%) Landstar System, Inc. 50 TOTAL COMMON STOCK SOLD SHORT (Proceeds $26,868) EXCHANGE-TRADED FUND - (-26.55%) Equity Fund - (-26.55%) Consumer Discretionary Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund Materials Select Sector SPDR Fund Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Cost $137,789) TOTAL SECURITIES SOLD SHORT (Proceeds $164,657) $ Percentages are stated as a percent of net assets. (a)Non-Income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 7 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL MARKET PLUS FUND Shares Fair Value COMMON STOCK - 96.94% Aerospace & Defense - (2.48%) General Dynamics Corp. 80 $ Agriculture - (0.46%) Archer-Daniels-Midland Co. 35 Banks - (15.69%) Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. 15 JPMorgan Chase & Co. KeyCorp Morgan Stanley 65 PNC Financial Services Group, Inc. 30 US Bancorp 50 Wells Fargo & Co. Computers - (1.81%) Apple, Inc. 10 Cosmetics & Personal Care - (1.16%) Procter & Gamble Co. 40 Electric - (2.46%) Dominion Resources, Inc. 25 Duke Energy Corp. 35 NextEra Energy, Inc. 20 Southern Co. 30 Electronics - (4.05%) Agilent Technologies, Inc. Avnet, Inc. Food - (0.91%) Mondelez International, Inc. 80 Hand & Machine Tools - (2.69%) Kennametal, Inc. Healthcare Products - (1.13%) Johnson & Johnson 35 Healthcare Services - (5.86%) Community Health Systems, Inc. UnitedHealth Group, Inc. 20 WellPoint, Inc. 85 Insurance - (11.32%) American International Group, Inc. 40 Berkshire Hathaway, Inc. (a) 35 Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. 8 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL MARKET PLUS FUND Shares Fair Value COMMON STOCK - 96.94% (continued) Leisure Time - (1.77%) Royal Caribbean Cruises Ltd. $ Machinery - Construction & Mining - (1.08%) Terex Corp. Media - (0.45%) Walt Disney Co. 20 Mining - (2.60%) Rio Tinto PLC - ADR Miscellaneous Manufacturing - (5.67%) Eaton Corp. PLC 90 General Electric Co. Textron, Inc. Oil & Gas - (14.38%) BP PLC - ADR Chesapeake Energy Corp. Chevron Corp. 55 ConocoPhillips 35 Exxon Mobil Corp. 85 Nabors Industries Ltd. Occidental Petroleum Corp. 15 Valero Energy Corp. 30 Oil & Gas Services - (2.42%) Baker Hughes, Inc. Pharmaceuticals - (3.54%) Merck & Co., Inc. 85 Pfizer, Inc. Retail - (5.77%) Big Lots, Inc. (a) CVS Caremark Corp. 45 Kohl's Corp. Semiconductors - (1.43%) Intel Corp. Software - (4.73%) Microsoft Corp. VeriFone Systems, Inc. (a) Telecommunications - (3.08%) AT&T, Inc. Cisco Systems, Inc. TOTAL COMMON STOCK (Cost $246,269) SHORT TERM INVESTMENTS - 4.65% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $12,508) TOTAL INVESTMENTS (Cost $258,777) - 101.59% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (1.59)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedule of investments. 9 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL INFLATION ADVANTAGED EQUITIES FUND Shares Fair Value COMMON STOCK - 97.68% Agriculture - (3.69%) Archer-Daniels-Midland Co. $ Auto Parts & Equipment - (3.30%) Johnson Controls, Inc. Banks - (9.62%) Bank of America Corp. Goldman Sachs Group, Inc. 55 JPMorgan Chase & Co. Chemicals - (5.72%) EI du Pont de Nemours & Co. Mosaic Co. Cosmetics & Personal Care - (2.42%) Procter & Gamble Co. 80 Electronics - (2.44%) Agilent Technologies, Inc. Food - (3.10%) Mondelez International, Inc. Forest Products & Paper - (2.93%) International Paper Co. Hand & Machine Tools - (3.14%) Kennametal, Inc. Healthcare Products - (3.18%) Hospira, Inc. (a) Healthcare Services - (2.06%) Community Health Systems, Inc. Insurance - (14.24%) Aspen Insurance Holdings Ltd. Hartford Financial Services Group, Inc. MetLife, Inc. XL Group PLC Machinery - Construction & Mining - (2.77%) Joy Global, Inc. Mining - (9.49%) Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Rio Tinto PLC - ADR 10 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL INFLATION ADVANTAGED EQUITIES FUND Shares Fair Value COMMON STOCK - 97.68% (Continued) Miscellaneous Manufacturing - (4.76%) Eaton Corp. PLC $ General Electric Co. Oil & Gas - (13.76%) BP PLC - ADR Devon Energy Corp. Nabors Industries Ltd. Noble Corp. Phillips 66 Oil & Gas Services - (3.34%) Baker Hughes, Inc. Packaging & Containers - (3.31%) Sealed Air Corp. Retail - (2.27%) Wal-Mart Stores, Inc. 80 Software - (2.14%) Microsoft Corp. TOTAL COMMON STOCK (Cost $247,943) SHORT TERM INVESTMENTS - 4.06% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $10,460) TOTAL INVESTMENTS (Cost $258,403) - 101.74% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (1.74)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 11 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL DIVIDEND PLUS FUND Shares Fair Value COMMON STOCK - 95.26% Aerospace & Defense - (2.05%) General Dynamics Corp. 65 $ Agriculture - (3.65%) Archer-Daniels-Midland Corp. Lorillard, Inc. 90 Banks - (8.79%) Banco Santander SA - ADR Capital One Financial Corp. 70 JPMorgan Chase & Corp. Chemicals - (3.64%) PetroLogistics LP (a) Computers - (1.78%) Hewlett-Packard Co. Diversified Financial Services - (2.32%) Federated Investors, Inc. Electric - (2.36%) Duke Energy Corp. 55 FirstEnergy Corp. 70 Hand & Machine Tools - (2.98%) Kennametal, Inc. Healthcare Services - (5.09%) Select Medical Holdings Corp. WellPoint, Inc. 95 Insurance - (6.16%) Hartford Financial Services Group, Inc. MetLife, Inc. Iron & Steel - (1.81%) Nucor Corp. Leisure Time - (3.06%) Royal Caribbean Cruises Ltd. Media - (1.60%) Gannett Co., Inc. Miscellaneous Manufacturing - (1.92%) Eaton Corp. PLC 80 Oil & Gas - (14.57%) BP PLC - ADR Chesapeake Energy Corp. ConocoPhillips 45 Devon Energy Corp. Noble Corp. Phillips 66 12 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL DIVIDEND PLUS FUND Shares Fair Value COMMON STOCK - 95.26% (Continued) Oil & Gas Services - (5.33%) Baker Hughes, Inc. $ Suburban Propane Partners LP (a) Packaging & Containers - (1.62%) Sealed Air Corp. Pharmaceuticals - (3.70%) Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trust - (3.03%) Annaly Capital Management, Inc. Retail - (3.11%) Kohl's Corp. Savings & Loans - (3.89%) First Niagara Financial Group, Inc. Semiconductors - (5.40%) Intel Corp. Intersil Corp. Marvell Technology Group Ltd. Software - (5.69%) Microsoft Corp. Quality Systems, Inc. Telecommunications - (1.71%) Verizon Communications, Inc. 95 TOTAL COMMON STOCK (Cost $243,311) PREFERRED STOCK - 3.68% Banks - (3.68%) Bank of America Corp., 7.25%, Series L 9 TOTAL PREFERRED STOCK (Cost $11,381) SHORT TERM INVESTMENTS - (2.77%) Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $7,288) TOTAL INVESTMENTS (Cost $261,980) - 101.71% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (1.71%) ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 13 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL MID CAP VALUE FUND Shares Fair Value COMMON STOCK - 95.63% Aerospace & Defense - (4.07%) General Dynamics Corp. $ Spirit Aerosystems Holdings, Inc. (a) Agriculture - (2.47%) Archer-Daniels-Midland Co. Airlines - (1.32%) Southwest Airlines Co. Autoparts & Equipment - (5.25%) Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) 80 Banks - (4.43%) KeyCorp TCF Financial Corp. Electronics - (5.59%) Agilent Technologies, Inc. Avnet, Inc. Engineering & Construction - (1.38%) KBR, Inc. Forest Products & Paper - (1.91%) International Paper Co. Hand & Machine Tools - (3.53%) Kennametal, Inc. Healthcare Products - (2.81%) Hospira, Inc. (a) Healthcare Services - (6.24%) Community Health Systems, Inc. 55 Health Management Associates, Inc. (a) WellPoint, Inc. Insurance - (9.78%) Assurant, Inc. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. Protective Life Corp. 65 XL Group PLC Leisure Time - (2.10%) Royal Caribbean Cruises Ltd. Machinery - Construction & Mining - (1.50%) Terex Corp. (a) Mining - (2.10%) Alcoa, Inc. Miscellaneous Manufacturing - (1.99%) Textron, Inc. 14 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT SCHEDULES OF INVESTMENTS AUGUST 31, 2013 (Unaudited) SNOW CAPITAL MID CAP VALUE FUND COMMON STOCK - 95.63% (Continued) Shares Fair Value Oil & Gas - (14.48%) Chesapeake Energy Corp. $ Devon Energy Corp. Nabors Industries Ltd. Noble Corp. Patterson-UTI Energy, Inc. Ultra Petroleum Corp. (a) Oil & Gas Services - (2.31%) Baker Hughes, Inc. Packaging & Containers - (2.15%) Sealed Air Corp. Pharmaceuticals - (3.03%) Endo Health Solutions, Inc. (a) Retail - (9.29%) Big Lots, Inc. (a) Kohl's Corp. Macy's, Inc. Savings & Loans - (3.69%) First Niagara Financial Group, Inc. Semiconductors - (1.07%) Marvell Technology Group Ltd. Software - (3.14%) VeriFone Systems, Inc. (a) TOTAL COMMON STOCK (Cost $242,253) SHORT TERM INVESTMENTS - 6.21% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.08% (b) (Cost $16,850) TOTAL INVESTMENTS (Cost $259,103) - 101.84% $ LIABILITIES IN EXCESS OF OTHER ASSETS, NET - (1.84)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b) Rate shown represents the rate at August 31, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. 15 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF ASSETS AND LIABILITIES AUGUST 31, 2013 (Unaudited) Snow Capital Snow Capital Snow Capital Focused Value Fund Hedged Equity Fund Market Plus Fund Assets: Investments, at value $ $ $ Deposits at broker - - Due from advisor Receivables: Interest 1 2 1 Dividends Prepaid expenses Total assets Liabilities: Securities sold short, at value - - Payables: Dividends on securities sold short - 18 - Accrued distribution (12b-1) fees 11 11 11 Due to administrator Accrued expenses Total liabilities Net Assets $ $ $ Sources of Net Assets: Paid-in capital $ $ $ Undistributed net realized gain on investments Undistributed (accumulated) net investment income (loss) ) Net unrealized appreciation on investments Net unrealized appreciation on securities sold short - - Total Net Assets (Unlimited shares of beneficial interest authorized) $ $ $ Total Investments, at cost Proceeds from securities sold short - - Class A Shares: Net assets $ $ $ Shares Outstanding (Unlimited shares of beneficial interest authorized) Net Asset Value Per Share $ $ $ Maximum Offering Price Per Share (a) $ $ $ Minimum Redemption Price Per Share (b)(c) $ $ $ Class I Shares: Net assets $ $ $ Shares Outstanding (Unlimited shares of beneficial interest authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (c) $ $ $ (a) A maximum sales charge of 5.25% is imposed on Class A shares. (b) Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 0.50% contingent deferred sales charge ("CDSC") on shares redeemed within one year from the date of purchase. (c) A redemption fee of 0.50% will be assessed on shares of the Fund that are held for 30 days or less. The accompanying notes are an integral part of these financial statements. 16 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF ASSETS AND LIABILITIES AUGUST 31, 2013 (Unaudited) Snow Capital Inflation Advantaged Equities Fund Snow Capital Dividend Plus Fund Snow Capital Mid Cap Value Fund Assets: Investments, atvalue $ $ $ Due from advisor Receivables: Interest - - 1 Dividends Prepaid expenses Total assets Liabilities: Payables: Accrued distribution (12b-1) fees 11 11 11 Due to administrator Accrued expenses Total liabilities Net Assets $ $ $ Sources of Net Assets: Paid-in capital $ $ $ Undistributed net realized gain on investments Undistributed net investment income Net unrealized appreciation on investments Total Net Assets (Unlimited shares of beneficial interest authorized) $ $ $ Total Investments, at cost Class A Shares: Net assets $ $ $ Shares Outstanding (Unlimited shares of beneficial interest authorized) Net Asset Value Per Share $ $ $ Maximum Offering Price Per Share (a) $ $ $ Minimum Redemption Price Per Share (b)(c) $ $ $ Class I Shares: Net assets $ $ $ Shares Outstanding (Unlimited shares of beneficial interest authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (c) $ $ $ (a) A maximum sales charge of 5.50% is imposed on Class A shares. (b) Investments in Class A shares made at or above the $1 million breakpoint are not subject to an initial sales charge and may be subject to a 0.50% contingent deferred sales charge ("CDSC") on shares redeemedwithin 12 months of purchase. (c) A redemption fee of 0.50% will be assessed on shares of the Fund that are held for 30 days or less. The accompanying notes are an integral part of these financial statements. 17 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF OPERATIONS AUGUST 31, 2013 (Unaudited) Snow Capital Snow Capital Snow Capital Focused Value Fund Hedged Equity Fund Market Plus Fund For the For the For the Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) Investment income: Dividends $ $ $ Interest 5 31 4 Total investment income Expenses: Management fees Distribution (12b-1) fees - Class A 11 11 11 Administration, Accounting and transfer agent fees and expenses Miscellaneous Audit fees Legal fees Custodian fees Pricing fees Trustee fees and expenses Registration and filing fees Insurance 33 33 33 Dividends on securities sold short - - Interest expense - - Total expenses Less: fees waived and expenses absorbed ) ) ) Net expenses Net investment income (loss) ) Realized and unrealized gain (loss): Net realized gain (loss) on: Investments Securities sold short - ) - Net realized gain on investments Net change in unrealized appreciation on: Investments Securities sold short - - Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ $ $ (a) The Funds commenced operations on March 28, 2013. The accompanying notes are an integral part of these financial statements. 18 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF OPERATIONS AUGUST 31, 2013 (Unaudited) Snow Capital Inflation Advantaged Equities Fund Snow Capital Dividend Plus Fund Snow Capital Mid Cap Value Fund For the For the For the Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) Investment income: Dividends (b) $ $ $ Interest 4 3 5 Total investment income Expenses: Management fees Distribution (12b-1) fees - Class A 11 11 11 Administration, Accounting and transfer agent fees and expenses Miscellaneous Audit fees Legal fees Custodian fees Pricing fees Trustee fees and expenses Registration and filing fees Insurance 33 33 33 Total expenses Less: fees waived and expenses absorbed ) ) ) Net expenses Net investment income Realized and unrealized gain: Net realized gain on: Investments Net realized gain on investments Net change in unrealized appreciation on: Investments Net change in unrealized appreciation Net gain on investments Net increase in net assets resulting from operations $ $ $ (a) The Funds commenced operations on March 28, 2013. (b) Includes foreign taxes withheld of $9, $73, and $0, respectively. The accompanying notes are an integral part of these financial statements. 19 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS AUGUST 31, 2013 (Unaudited) Snow Capital Snow Capital Snow Capital Focused Value Fund Hedged Equity Fund Market Plus Fund For the For the For the Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) Increase in net assets from: Operations: Net investment income (loss) $ $ ) $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Capital share transactions (Note 2): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - - - End of period $ $ $ Undistributed (accumulated) net investment income (loss) $ $ ) $ (a) The Funds commenced operations on March 28, 2013. The accompanying notes are an integral part of these financial statements. 20 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS AUGUST 31, 2013 (Unaudited) Snow Capital Inflation Advantaged Equities Fund Snow Capital Dividend Plus Fund Snow Capital Mid Cap Value Fund For the For the For the Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) Increase in net assets from: Operations: Net investment income $ $ $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Capital share transactions (Note 2): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - - - End of period $ $ $ Undistributed net investment income $ $ $ (a) The Funds commenced operations on March 28, 2013. The accompanying notes are an integral part of these financial statements. 21 SNOW FAMILY OF FUNDS SEMI-ANNUAL REPORT FINANCIAL HIGHLIGHTS AUGUST 31, 2013 (Unaudited) The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Snow Capital Focused Value Fund Snow Capital Hedged Equity Fund Class A Class I Class A Class I For the For the For the For the Period Ended Period Ended Period Ended Period Ended August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) August 31, 2013 (a) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment income (loss) ) ) Net realized and unrealized gain on investments Total from investment operations Net Asset Value, End of Period $ Total Return (b) % (c) % (c) % (c) % (c) Ratios/Supplemental Data Net assets, end of period (in 000's) $
